DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/17/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature Document #3 (Park) contains blurry texts.  
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 15, 17. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations in claims 15, 17 performed by "logic” (In this application, the recited "logic” have no structural meanings and are considered as generic placeholder).
These limitations use alternative phrasing for claiming a programmed computer performing specialized functions. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. The default rule for § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function. The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open‐ended functional claims’” Halliburton Energy Services v. M‐I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
Examiner believes the computer is disclosed in at least, but not limited to fig 1, page 18, line 9 to page 19, line 29 of the specification and the required algorithm is disclosed in at least, but not limited to figs 2-3, and the corresponding sections of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 6, 12 are objected to because of the following reasons: the term “time/frequency” is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 mentions “terminal device” however, from the way the claim is written (lack of any hardware part, component for such terminal device), such “terminal device” can be considered as purely software (non-statutory subject matter) and not a machine (statutory subject matter).
Similarly, claim 18 mentions “base station” however, from the way the claim is written (lack of any hardware part, component for such base station), such “base station” can be considered as purely software (non-statutory subject matter) and not a machine (statutory subject matter).
Applicants are reminded that MPEP 2106 describes a “machine” as “Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is indefinite because it states “A base station configured to perform the method of claim 1” which contradicts with “A method for operating a terminal device” of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 15-16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang, US 2018/0097595.

For claim 1. Huang teaches: A method for operating a terminal device of a multiple-input and multiple-output (MIMO) system (Huang, fig 4, paragraph 64-71, UE of MIMO system; see fig 2, paragraph 49-54 for more details about the UE), the method comprising: 
determining an uplink precoding assigned to a radio resource of a transmission frame of the MIMO system for transmitting uplink signals from a plurality of antenna elements of the terminal device to a base station of the MIMO system; (Huang, fig 6, paragraph 81-105, “At block 602, the UE 102 determines how to precode an SRS… At block 604, the UE 102 generates the precoded SRS according to 
and transmitting, from the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding. (Huang, fig 6, paragraph 81-105, “At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes.”; paragraph 38, “The precoding may involve weighting different antennas of a UE 102 different amounts, so as to cause the UE 102 (an exemplary UE 102 in FIG. 1) to steer its radiation pattern, or beam, in a particular (e.g., desired) direction.”; fig 2, paragraph 49-54, “As illustrated, antenna 216 may include multiple antennas in a MIMO configuration of similar or different designs in order to sustain multiple transmission links for such things as spatial diversity, for implementation of precoding according to embodiments of the present disclosure.”; fig 4, paragraph 64-71, “The symbols from the transmit processor 464 may be precoded by a TX MIMO processor 466, further processed by the modulators 454a through 454r (e.g., 

For claim 2. Huang discloses all the limitations of claim 1, and Huang further teaches: further comprising: determining a further uplink precoding assigned to the radio resource, wherein the uplink precoding and further uplink precoding are different; and transmitting, from the plurality of antenna elements, a further uplink pilot signal assigned to the radio resource using the further uplink precoding. (Huang, fig 6, paragraph 81-105, “At block 606, the UE 102 generates the unprecoded SRS… At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes.”; unprecoding is a different precoding, more information about unprecoding in paragraph 38, “The unprecoded SRS refers to a SRS in which equal beam weights are applied to each antenna of a UE 102, so that no beam steering occurs outside of the regular configuration of the antennas.”; alternatively, Huang, fig 6, paragraph 81-105, “At block 602, the UE 102 determines how to precode an SRS. This may be done, for example, the UE 102 may receive one or more downlink (DL) reference signals, such as CSI-RS, from an eNB 104 and, according to the channel quality of the DL channel determined from the reference signals, identify a direction that is desirable in which to steer a beam of the UE 102. Where the eNB 104 provides instruction on a precoding to apply for SRS, the UE 102 may access that instruction at block 602. … At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes… The above actions may repeat during operation”; when UE receives new CSI-RS or precoding instruction, new (different) precoding is applied to SRS; further alternatively, Huang, fig 6, paragraph 81-105, “At block 620, the UE 102 may receive data precoding instruction from the eNB 104 for use in the PUSCH… if the data precoding instruction does not identify that the same precoding 

For claim 3. Huang discloses all the limitations of claim 2, and Huang further teaches: wherein the uplink pilot signal and the further uplink pilot signal are transmitted from the plurality of antenna elements at a same time. (Huang, fig 6, paragraph 81-105, “At block 614, the UE 102 places the precoded SRS and the unprecoded SRS into the same subframe in different tones (frequency elements) at the same time slot (symbol period)… At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes.”; paragraph 38, “According to embodiments of the present disclosure, the UEs 102 may include both precoded SRS as well as unprecoded SRS in UL transmissions to eNBs 104 (e.g., whether in periodic or aperiodic SRS uses). The precoding may involve weighting different antennas of a UE 102 different amounts, so as to cause the UE 102 (an exemplary UE 102 in FIG. 1) to steer its radiation pattern, or beam, in a particular (e.g., desired) direction. Additionally, the SRS precoding granularity may be wideband (same precoder applied across all tones) or narrow band (up to per tone precoding). The unprecoded SRS refers to a SRS in which equal beam weights are applied to each antenna of a UE 102, so that no beam steering occurs outside of the regular configuration of the antennas.”)

For claim 4. Huang discloses all the limitations of claim 1, and Huang further teaches: wherein the uplink precoding is a first uplink precoding, the radio resource is a first radio resource and the uplink pilot signal is a first uplink pilot signal, wherein the method further comprises: determining a second uplink precoding assigned to a second radio resource of the transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements of the terminal device to the base station of the MIMO system; and transmitting, from the plurality of antenna elements, a second uplink pilot signal assigned to the second radio resource using the second uplink precoding. (Huang, fig 6, paragraph 81-105, “At block 606, the UE 102 generates the unprecoded SRS… At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes.”; unprecoding is a different precoding, more information about unprecoding in paragraph 38, “The unprecoded SRS refers to a SRS in which equal beam weights are applied to each antenna of a UE 102, so that no beam steering occurs outside of the regular configuration of the antennas.”; alternatively, Huang, fig 6, paragraph 81-105, “At block 602, the UE 102 determines how to precode an SRS. This may be done, for example, the UE 102 may receive one or more downlink (DL) reference signals, such as CSI-RS, from an eNB 104 and, according to the channel quality of the DL channel determined from the reference signals, identify a direction that is desirable in which to steer a beam of the UE 102. Where the eNB 104 provides instruction on a precoding to apply for SRS, the UE 102 may access that instruction at block 602. … At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes… The above actions may repeat during operation”; when UE receives new CSI-RS or precoding instruction, new (different) precoding is applied to SRS; further alternatively, Huang, fig 6, paragraph 81-105, “At block 620, the UE 102 may receive data precoding instruction from the eNB 104 for use in the PUSCH… if the data precoding instruction does not identify that the same precoding should be used, then the 

For claim 6. Huang discloses all the limitations of claim 1, and Huang further teaches: further comprising: transmitting from each individual antenna element of the plurality of antenna elements of the terminal device a corresponding raw uplink pilot signal on a dedicated time/frequency resource; (Huang, fig 6, paragraph 81-105, “At block 606, the UE 102 generates the unprecoded SRS… At block 610, the UE 102 places the precoded SRS and the unprecoded SRS into the same subframe in different symbol periods. These may be adjacent time slots (symbol periods) or nonadjacent… At block 614, the UE 102 places the precoded SRS and the unprecoded SRS into the same subframe in different tones (frequency elements) at the same time slot (symbol period)… At block 616, since TDM and FDM are not being used, the UE 102 places the precoded SRS and the unprecoded SRS into different subframes. These subframes may be adjacent to each other or have one or more intervening subframes. Further, the particular resource elements used in each subframe may vary from each other and over time… At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes.”; unprecoded SRS is raw pilot)
receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signal, an uplink precoding information assigned to the radio resource from the base station; and determining, at the terminal device, the uplink precoding based on the uplink precoding 

For claim 7. Huang discloses all the limitations of claim 6, and Huang further teaches: further comprising: receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signal, a further uplink precoding information assigned to the radio resource from the base station; and determining, at the terminal device, the further uplink precoding based on the further uplink precoding information. (Huang, fig 6, paragraph 81-105, “At block 620, the UE 102 may receive data precoding instruction from the eNB 104 for use in the PUSCH… if the data precoding instruction does not identify that the same precoding should be used, then the method 600 instead proceeds to decision block 626… Returning to decision block 626, if it is determined that the eNB 104 did not use delta signaling, then the method 600 proceeds to block 632… At block 632, the UE 102 extracts the explicitly identified precoding data for use in PUSCH data by the UE 102. This may be extracted from a DL message from the eNB 104 that was received previously or at the time… At block 634, the UE 102 transmits data on the PUSCH with precoding as determined from blocks 624, 630, or 632 as the case may be… The above actions may repeat during operation”)

For claim 8. Huang discloses all the limitations of claim 6, and Huang further teaches: further comprising: receiving, in response to transmitting from each individual antenna element the corresponding raw uplink pilot signal, a second uplink precoding information assigned to a second radio resource from the base station; and determining, at the terminal device, the second uplink precoding based on the second uplink precoding information. (Huang, fig 6, paragraph 81-105, “At block 620, the UE 102 may receive data precoding instruction from the eNB 104 for use in the PUSCH… if the data precoding instruction does not identify that the same precoding should be used, then the method 600 instead proceeds to decision block 626… Returning to decision block 626, if it is determined that the eNB 104 did not use delta signaling, then the method 600 proceeds to block 632… At block 632, the UE 102 extracts the explicitly identified precoding data for use in PUSCH data by the UE 102. This may be extracted from a DL message from the eNB 104 that was received previously or at the time… At block 634, the UE 102 transmits data on the PUSCH with precoding as determined from blocks 624, 630, or 632 as the case may be… The above actions may repeat during operation”)

For claim 15. Huang teaches: A terminal device for a multiple-input and multiple-output (MIMO) system, the terminal device comprising: a plurality of antenna elements, and a logic (Huang, fig 4, paragraph 64-71, UE of MIMO system; see fig 2, paragraph 49-54 for more details about the UE) configured to
determine an uplink precoding assigned to a radio resource of a transmission frame of the MIMO system for transmitting uplink signals from the plurality of antenna elements to a base station of the MIMO system, (Huang, fig 6, paragraph 81-105, “At block 602, the UE 102 determines how to precode an SRS… At block 604, the UE 102 generates the precoded SRS according to the information determined from block 602… At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into 
and transmit, via the plurality of antenna elements, an uplink pilot signal assigned to the radio resource using the uplink precoding. (Huang, fig 6, paragraph 81-105, “At block 618, the UE 102 transmits the precoded SRS and the unprecoded SRS to the eNB 104 according to the approach taken to place the precoded SRS and unprecoded SRS into one or more subframes.”; paragraph 38, “The precoding may involve weighting different antennas of a UE 102 different amounts, so as to cause the UE 102 (an exemplary UE 102 in FIG. 1) to steer its radiation pattern, or beam, in a particular (e.g., desired) direction.”; fig 2, paragraph 49-54, “As illustrated, antenna 216 may include multiple antennas in a MIMO configuration of similar or different designs in order to sustain multiple transmission links for such things as spatial diversity, for implementation of precoding according to embodiments of the present disclosure.”; fig 4, paragraph 64-71, “The symbols from the transmit processor 464 may be precoded by a TX MIMO processor 466, further processed by the modulators 454a through 454r (e.g., for SC-FDM, etc.), and transmitted to the eNB 104. For example, for the precoded SRS, the weights may be processed by the modulators 454a through 454r to cause the MIMO antennas 452a through 452r.”)

For claim 16. Huang further teaches: A terminal device configured to perform the method of claim 1. (Huang, fig 4, paragraph 64-71, UE of MIMO system; see fig 2, paragraph 49-54 for more details about the UE; paragraph 128-132)

For claim 18. Huang further teaches: A base station configured to perform the method of claim 1. (Huang, fig 4, paragraph 64-71, eNB of MIMO system; see fig 3, paragraph 55-63 for more details about the eNB; paragraph 128-132)

Claims 9-11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soriaga, US 2016/0269157.

For claim 9. Soriaga teaches:  A method for operating a base station of a multiple-input and multiple-output (MIMO) system (Soriaga, paragraph 96-104) the method comprising: 
determining a downlink precoding and uplink receive parameters for communicating signals between a plurality of antenna elements of the base station and a terminal device using a radio resource of a transmission frame of the MIMO system; (Soriaga, fig 9, paragraph 61-67, “At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking 
receiving, at the plurality of antenna elements of the base station, an uplink pilot signal assigned to the radio resource, (Soriaga, fig 9, paragraph 61-67, “At block 902, a base station 104 receives an SRS from a UE 102 in an uplink communication, as described according to the various embodiments above. For example, the base station 104 may receive the SRS as part of an uplink portion of a subframe as illustrated in FIG. 3. According to the various embodiments of the present disclosure, the base station 102 may receive a single SRS from a single-antenna UE 102, multiple SRS corresponding to multiple antennas of a single UE 102, multiple SRS corresponding to single antennas of multiple UEs 102, and/or multiple SRS corresponding to multiple antennas of multiple UEs 102. Further, the SRS may be provided to the base station 104 according to non-orthogonal or orthogonal SRS, depending upon embodiment.”)
wherein the uplink pilot signal is transmitted from the terminal device using an uplink precoding; (Soriaga, paragraph 56, “a single UE 102 with multiple antennas, such as in a single user MIMO (SU-MIMO) system, may send an SRS from each of its antennas simultaneously and on the same frequency (i.e., using non-orthogonal physical resources) without collision by using permutation, scrambling, or a different precoder across antennas to make each SRS at each antenna unique from the others at the other antennas. The SF 400 of FIG. 4 (originally described with respect to single antennas on multiple UEs 102) illustrates this embodiment, as multiple antennas on a single UE 102 function similarly to single antennas on multiple UEs 102. In this case (referring now to FIG. 4 for this alternative embodiment), the base station 104 may notify the UE 102 during a DL portion 402 at the beginning of the SF 400 how to create a unique SRS for each antenna, or alternatively the UE 102 may choose its own unique SRS for each antenna and notify the base station 104 what to look for.”)
and adjusting the downlink precoding and the uplink receive parameters based on a receive property of the uplink pilot signal. (Soriaga, fig 9, paragraph 61-67, “At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking advantage of reciprocity during a short timeframe encapsulated by the subframe, the base station 104 is able to more improve its utilization of higher frequencies while still providing a substantially equivalent range that is possible with lower frequencies/evolution technologies (2G, 3G, 4G for example).”; paragraph 50, “The base station 104 can retrain its antennas as the channel changes over time (e.g., periodically or randomly), for example according to subsequent SRS received from the UE 102.”)

For claim 10. Soriaga discloses all the limitations of claim 9, and Soriaga further teaches: further comprising: determining a further downlink precoding and further uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource of the transmission frame of the MIMO system, wherein the downlink precoding and the further downlink precoding are different, and wherein the uplink receive parameters and the further uplink receive parameters are different; receiving, at the plurality of antenna elements of the base station, a further uplink pilot signal assigned to the radio resource, wherein the further uplink pilot signal is transmitted from the terminal device using a further uplink precoding which is 

For claim 11. Soriaga discloses all the limitations of claim 9, and Soriaga further teaches: wherein the downlink precoding is a first downlink precoding, the uplink receive parameters are first uplink receive parameters, the radio resource is a first radio resource, the uplink pilot signal is a first uplink pilot signal, and the uplink precoding is a first uplink precoding, wherein the method further comprises: determining a second downlink precoding and second uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using a second radio resource of the transmission frame of the MIMO system; receiving, at the plurality of antenna elements of the base station, a second uplink pilot signal assigned to the second radio resource, wherein the second uplink pilot signal is transmitted from the terminal device using a second uplink precoding; and adjusting the second downlink precoding and the second uplink receive parameters based on a receive property of the second uplink pilot signal. (Soriaga, fig 9, paragraph 61-67, “At block 902, a base station 104 receives an SRS from a UE 102 in an uplink communication… At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking advantage of reciprocity during a short timeframe encapsulated by the subframe, 

For claim 17. Soriaga teaches: A base station for a multiple-input and multiple-output (MIMO) system, the base station comprising: a plurality of antenna elements, and a logic (Soriaga, paragraph 96-104) configured to
determine a downlink precoding and uplink receive parameters for communicating signals between the plurality of antenna elements and a terminal device using a radio resource of a transmission frame of the MIMO system, (Soriaga, fig 9, paragraph 61-67, “At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking advantage of reciprocity during a short timeframe encapsulated by the subframe, the base station 104 is able to more improve its utilization of higher frequencies while still providing a substantially equivalent range that is possible with lower frequencies/evolution technologies (2G, 3G, 4G for example).”)
receive, at the plurality of antenna elements, an uplink pilot signal assigned to the radio resource, (Soriaga, fig 9, paragraph 61-67, “At block 902, a base station 104 receives an SRS from a UE 102 in an uplink communication, as described according to the various embodiments above. For example, the base station 104 may receive the SRS as part of an uplink portion of a subframe as illustrated in FIG. 3. According to the various embodiments of the present disclosure, the base station 102 may receive a single SRS from a single-antenna UE 102, multiple SRS corresponding to multiple antennas of a single UE 102, multiple SRS corresponding to single antennas of multiple UEs 102, and/or multiple SRS corresponding to multiple antennas of multiple UEs 102. Further, the SRS may be provided to the base station 104 according to non-orthogonal or orthogonal SRS, depending upon embodiment.”)
wherein the uplink pilot signal is transmitted from the terminal device using an uplink precoding, (Soriaga, paragraph 56, “a single UE 102 with multiple antennas, such as in a single user MIMO (SU-MIMO) system, may send an SRS from each of its antennas simultaneously and on the same frequency (i.e., using non-orthogonal physical resources) without collision by using permutation, scrambling, or a different precoder across antennas to make each SRS at each antenna unique from the others at the other antennas. The SF 400 of FIG. 4 (originally described with respect to single antennas on multiple UEs 102) illustrates this embodiment, as multiple antennas on a single UE 102 function similarly to single antennas on multiple UEs 102. In this case (referring now to FIG. 4 for this alternative embodiment), the base station 104 may notify the UE 102 during a DL portion 402 at the beginning of the SF 400 how to create a unique SRS for each antenna, or alternatively the UE 102 may choose its own unique SRS for each antenna and notify the base station 104 what to look for.”)
and adjust the downlink precoding and the uplink receive parameters based on a receive property of the uplink pilot signal. (Soriaga, fig 9, paragraph 61-67, “At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, US 2018/0097595 in view of Soriaga, US 2016/0269157.

For claim 5. Huang discloses all the limitations of claim 4, however Huang doesn’t teach: wherein the first radio resource is located to a first group (31, 34, 27) of spatially multiplexed terminal devices operated in the MIMO system, and the second radio resource is located to a second group (31, 33, 36, 39) of spatially multiplexed terminal devices operated in the MIMO system. 
Soriaga from the same or similar fields of endeavor teaches: wherein the first radio resource is located to a first group (31, 34, 27) of spatially multiplexed terminal devices operated in the MIMO system, and the second radio resource is located to a second group (31, 33, 36, 39) of spatially multiplexed terminal devices operated in the MIMO system. (Soriaga, fig 4-6, paragraph 53-58, “Each UE 102 in the MU-MIMO system may transmit their SRS at the same time and on the same frequency allocation (i.e., using non-orthogonal physical resources) without collision by using, for example, permutation or scrambling to make each SRS unique… a single UE 102 with multiple antennas, such as in a single user MIMO (SU-MIMO) system, may send an SRS from each of its antennas simultaneously and on the same frequency (i.e., using non-orthogonal physical resources) without collision by using permutation, scrambling, or a different precoder across antennas to make each SRS at each antenna unique from the others at the other antennas… the multiple UEs 102 may use unique sets of time and frequency allocations, i.e. using orthogonal physical resources, for the SRS from each respective UE 102. This may be necessary when UEs 102 are close to the base station 104, which results in very high power 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Soriaga into Huang, since Huang suggests a technique for communicating SRS, and Soriaga suggests the beneficial way of allocating resources for the communication of such SRS to groups of UEs to reduce resource usage while avoid collision (Soriaga, paragraph 53-58) in the analogous art of communication.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga, US 2016/0269157 in view of Huang, US 2018/0097595.

For claim 12. Soriaga discloses all the limitations of claim 9, and Soriaga further teaches: further comprising: receiving raw uplink pilot signals, the raw uplink pilot signals being transmitted from each individual antenna element of a plurality of antenna elements of the terminal device on a dedicated time/frequency resource; (Soriaga, fig 9, paragraph 61-67, “At block 902, a base station 104 receives an SRS from a UE 102 in an uplink communication, as described according to the various embodiments above. For example, the base station 104 may receive the SRS as part of an uplink portion of a subframe as illustrated in FIG. 3. According to the various embodiments of the present disclosure, the base station 102 may receive a single SRS from a single-antenna UE 102, multiple SRS corresponding to multiple antennas of a single UE 102, multiple SRS corresponding to single antennas of multiple UEs 102, and/or multiple SRS corresponding to multiple antennas of multiple UEs 102. Further, the SRS may be provided to the base station 104 according to non-orthogonal or orthogonal SRS, depending upon embodiment.”; paragraph 58, “a single UE 102 with multiple antennas, such as in a SU-MIMO system, may send an SRS from each of its antennas during the same SF 600, but using unique sets of time and frequency allocations, i.e. using orthogonal physical resources. For example, as shown in SF 600, first and second antennas of UE 102 may each be allocated two non-contiguous pieces of frequency spectrum within a first time period (represented by SRS 1 and SRS 2, respectively), while third and fourth antennas of UE 102 may be allocated a single contiguous block of frequency spectrum within a second time period (represented by SRS 3 and SRS 4, respectively).”; please notes, the claim doesn’t clearly clarify what “raw uplink pilot signal” is, as thus any SRS received can be considered as “raw uplink pilot signal” since it is a raw signal before extraction of information; alternatively, paragraph 56, “a single UE 102 with multiple antennas, such as in a single user MIMO (SU-MIMO) system, may send an SRS from each of its antennas simultaneously and on the same frequency (i.e., using non-orthogonal physical resources) without collision by using permutation, scrambling, or a different precoder across antennas to make 
determining the downlink precoding and uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource based on a plurality of receive properties of the raw uplink pilot signals that were received; (Soriaga, fig 9, paragraph 61-67, “At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking advantage of reciprocity during a short timeframe encapsulated by the subframe, the base station 104 is able to more improve its utilization of higher frequencies while still providing a substantially equivalent range that is possible with lower frequencies/evolution technologies (2G, 3G, 4G for example).”)
Soriaga doesn’t teach: determining uplink precoding information assigned to the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; and transmitting the uplink precoding information to the terminal device. 
Huang from the same or similar fields of endeavor teaches: determining uplink precoding information assigned to the radio resource based on the plurality of receive properties of the raw uplink 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huang into Soriaga, since Soriaga suggests a technique for communicating SRS, and Huang suggests the beneficial way of having base station determining uplink precoding from such SRS and transmitting such uplink decoding to UE so that the UE can know which uplink precoding to use for subsequent uplink transmission (Huang, fig 7, paragraph 107-127) in the analogous art of communication.

For claim 13. Soriaga and Huang disclose all the limitations of claim 12, and Soriaga and Huang further teach: further comprising: determining a further downlink precoding and further uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; (Soriaga, fig 9, paragraph 61-67, “At block 902, a base station 104 receives an SRS from a UE 102 in an uplink communication… At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking advantage of reciprocity during a short timeframe encapsulated by the subframe, the base station 104 is able to more improve its utilization of higher frequencies while still providing a substantially equivalent range that is possible with lower frequencies/evolution technologies (2G, 3G, 4G for example).”; paragraph 50, “The base station 104 can retrain its antennas as the channel changes over time (e.g., periodically or randomly), for example according to subsequent SRS received from the UE 102.”; paragraph 56, “a single UE 102 with multiple antennas, such as in a single user MIMO (SU-MIMO) system, may send an SRS from each of its antennas simultaneously and on the same frequency (i.e., using non-orthogonal physical resources) without collision by using permutation, scrambling, or a different precoder across antennas to make each SRS at each antenna unique from the others at the other antennas. The SF 400 of FIG. 4 (originally described with respect to single antennas on multiple UEs 102) illustrates this 
determining further uplink precoding information assigned to the radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; and transmitting the further uplink precoding information to the terminal device. (Huang, fig 7, paragraph 106-127, “At block 714, the eNB 104 receives a first SRS on a first set of frequency resources (tones) of a given subframe. For example, the first SRS may be a precoded SRS. Alternatively, the first SRS may be an unprecoded SRS. At block 716, the eNB 104 receives a second SRS on a second set of frequency resources different from the first set of frequency resources but still in the same given subframe at time slot. For example, the second SRS may be an unprecoded SRS. Alternatively, the second SRS may be a precoded SRS. Although blocks 714 and 716 are listed separately, these actions may occur together at the eNB 104 as each is received at the same time slot(s), albeit at different frequency resources… At block 718, the eNB 104 determines what data precode assignment for PUSCH to provide to the UE 102, and how to provide the assignment to the UE 102… Returning to decision block 720, if the same precoding assignment is not intended for the PUSCH, then the method 700 proceeds to decision block 724… Returning to decision block 724, if the eNB 104 is not using delta signaling to identify the data precoding for PUSCH, then the method 700 proceeds to block 728. At block 728, the eNB 104 generates a full identification of the data precoding for the PUSCH, which will be included in a DL message to the UE 102… At block 730, the eNB 104 sends the data precode instruction to the UE 102 for the UE 102 to use in UL PUSCH transmissions.”)

For claim 14. Soriaga and Huang disclose all the limitations of claim 12, and Soriaga and Huang further teach: further comprising: determining a second downlink precoding and second uplink receive parameters for communicating signals between the plurality of antenna elements of the base station and the terminal device using a second radio resource based on the plurality of receive properties of the raw uplink pilot signals that were received; (Soriaga, fig 9, paragraph 61-67, “At block 902, a base station 104 receives an SRS from a UE 102 in an uplink communication… At block 904, the base station 104 extracts information about the uplink from the SRS received at block 902. This may include information useful in demodulating uplink data including in the uplink portion of the subframe, scheduling information, and channel information about the uplink channel… At block 908, the base station 104 trains the beamforming for the one or more antennas of the base station 104 based on channel information extracted from the SRS received from the UE 102… At block 910, as part of the same subframe, the base station 104 transmits a downlink burst including one or more reference signals (such as a UERS) as well as downlink data. With the beam forms of the antennas of the base station 104 trained based on the channel information derived from the uplink SRS, applied to the downlink by taking advantage of reciprocity during a short timeframe encapsulated by the subframe, the base station 104 is able to more improve its utilization of higher frequencies while still providing a substantially equivalent range that is possible with lower frequencies/evolution technologies (2G, 3G, 4G for example).”; paragraph 50, “The base station 104 can retrain its antennas as the channel changes over time (e.g., periodically or randomly), for example according to subsequent SRS received from the UE 102.”; paragraph 58, “a single UE 102 with multiple antennas, such as in a SU-MIMO system, may send an SRS from each of its antennas during the same SF 600, but using unique sets of time and frequency allocations, i.e. using orthogonal physical resources. For example, as shown in SF 600, first and second antennas of UE 102 may each be allocated two non-contiguous pieces of frequency spectrum within a first time period (represented by SRS 1 and SRS 2, respectively), while third and fourth antennas of UE 
determining second uplink precoding information assigned to the second radio resource based on the plurality of receive properties of raw uplink pilot signals that were received; and transmitting the second uplink precoding information to the terminal device. (Huang, fig 7, paragraph 106-127, “At block 714, the eNB 104 receives a first SRS on a first set of frequency resources (tones) of a given subframe. For example, the first SRS may be a precoded SRS. Alternatively, the first SRS may be an unprecoded SRS. At block 716, the eNB 104 receives a second SRS on a second set of frequency resources different from the first set of frequency resources but still in the same given subframe at time slot. For example, the second SRS may be an unprecoded SRS. Alternatively, the second SRS may be a precoded SRS. Although blocks 714 and 716 are listed separately, these actions may occur together at the eNB 104 as each is received at the same time slot(s), albeit at different frequency resources… At block 718, the eNB 104 determines what data precode assignment for PUSCH to provide to the UE 102, and how to provide the assignment to the UE 102… Returning to decision block 720, if the same precoding assignment is not intended for the PUSCH, then the method 700 proceeds to decision block 724… Returning to decision block 724, if the eNB 104 is not using delta signaling to identify the data precoding for PUSCH, then the method 700 proceeds to block 728. At block 728, the eNB 104 generates a full identification of the data precoding for the PUSCH, which will be included in a DL message to the UE 102… At block 730, the eNB 104 sends the data precode instruction to the UE 102 for the UE 102 to use in UL PUSCH transmissions.”)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462